 



EXHIBIT 10.2
DISCHARGE AND TERMINATION AGREEMENT REGARDING
“CHANGING IN CONTROL” LETTER AGREEMENT
EFFECTIVE DATE: February 8, 2006

         
PARTIES:
  CABG Medical, Inc.   (“Company”)
 
       
 
  Manuel A. Villafana   (“Employee”)

     WHEREAS, Company and Employee are parties to that certain letter agreement
dated June 17, 2003 regarding severance benefits due Employee in the event
Employee’s employment with Company terminates under certain circumstances
subsequent to a “Change in Control” (hereinafter referred to as “Letter
Agreement”); and
     WHEREAS, in exchange for the payment described below, Company and Employee
desire to discharge Company’s obligations under the Letter Agreement and
terminate the Letter Agreement in its entirety.
     NOW, THEREFORE, Company and Employee agree as follows:
     1. Payment to Employee. Company shall pay Employee Two Hundred Forty-Seven
Thousand Five Hundred and 00/100 Dollars ($247,500.00), less applicable
withholding, in a lump sum within ten (10) business days after Company’s receipt
of this fully-executed Discharge and Termination Agreement.
     2. Discharge and Termination of Agreement. Specifically in consideration of
the payment described in Section 1, Employee, for him/herself and anyone who has
or obtains legal rights or claims through Employee, hereby releases, agrees not
to sue, and forever discharges Company of and from any and all manner of
obligations, claims, demands, actions, and/or liability arising under or in
connection with the Letter Agreement. By signing below, the parties acknowledge
and agree that the Letter Agreement is hereby terminated in its entirety.
     In consideration of the mutual covenants contained herein, the parties have
voluntarily and knowingly executed this Discharge and Termination Agreement
effective as of the date and year above written.

     
 
  CABG MEDICAL, INC.
 
   
 
  /s/ John L. Babitt
 
  By: John L. Babitt
 
  Its: President and CFO
 
   
 
  EMPLOYEE
 
   
 
  /s/ Manuel A. Villafana
 
  Manuel A. Villafana

 